DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/25/2021 and 09/24/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
3.	The abstract of the disclosure is objected to because the abstract contains less than 50 words.  
The abstract should sufficiently describe the disclosure to assist electronic searching, especially by mentioning key technical concepts and should be between 50-150 words. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.  
The abstract should be such as to enable the reader to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains. An amended abstract that is sufficiently searchable will likely overcome this objection.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5-6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 and 13 recite the limitation “wherein the response comprises a data structure having a plurality of fields” (emphasis added).  However, the Claim 5 is dependent on Claim 1, Claim 13 is dependent on Claim 9, and there is no prior recital of “a response” in the claims or the claims which they depend on, making the claims indefinite and unclear in that it lacks antecedent basis.
Dependent claims 6 and 14 are rejected for the reasons presented above with respect to rejected claims 5 and 13 and in view of their dependence thereon.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-3, 7, 9-11, 15 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being Anticipated by Parman et al. (US 2016/0241536 A1, hereinafter Parman).
	
Regarding Claim 1,
A server computer system (Parman: [Abstract] systems and methods to support verification of a user's authentication information across multiple websites/domains owned and/or operated by different entities, which share users during a single session, ¶ [0015] the system 100 includes at least a first authentication agent 102 running on a (web) server of a first website/domain, ¶ [0016]) comprising: 
a processor (Parman: ¶ [0016] physical server residing locally or a virtual server hosted by remote servers in a cloud. Here, the host 102 can be a computing device, a communication device, a storage device, or any microprocessor system, microprocessor-based or programmable consumer electronics, ¶ [0030]); and 
memory coupled to the processor and storing instructions that, when executed by the processor, cause the server computer system to perform operations (Parman: ¶ [0015] software instructions that are stored in a storage unit such as a non-volatile memory ( also referred to as secondary memory) of a computing unit/appliance/host for practicing one or more processes, ¶ [0016], ¶ [0030]) comprising: 
identifying an authentication attempt by a client computing device of a user (Parman: ¶ [0017] user of the system 100 may access the first and the second websites/domains via a computing device which can be but is not limited to, a mobile/hand-held device such as a tablet, an iPhone, an iPad, an Android-based device, and/or other types of mobile communication device, a PC, such as a laptop PC and a desktop PC, and a server machine, ¶ [0018] the user is requesting to access on the first website/domain…, when a user attempts to login to the first web site/domain, he/she must enter his/her login name (user id or email) and a password, ¶ [0012]); 
identifying a communication platform utilized by the client computing device (Parman: ¶ [0018] the first authentication agent 102 is further configured to ask the user for his/her preferred way to receive such additional authentication information (e.g., via email or a SMS message)…, if the user prefers to receive the information via an SMS message); 
generating a verification request associated with the authentication attempt (Parman: ¶  [0018] the first authentication agent 102 is configured to prompt the user to enter one or more additional pieces of authentication information (e.g., the MFA code discussed above) on the first website/domain, ¶ [0012] When the user attempts to login to a first website/domain, he/she is required to provide authentication information in addition to user-id/password); and 
transmitting an electronic communication containing the verification request to the client computing device via the identified communication platform (Parman: ¶ [0018] receiving the request for the additional authentication from the first authentication agent 102, the
information generation engine 108 of the authentication platform 106 is configured to generate the additional authentication information and provide it to the user via his/her preferred way of communication (e.g., email or SMS message) as specified in the request, ¶ [0012]).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and Parman discloses all the limitations of Claim 1. Parman further discloses wherein the verification request comprises a data structure having a plurality of fields (Parman: ¶ [0018] generate the additional authentication information and provide it to the user via his/her preferred way of communication (e.g., email or SMS message) as specified in the request, ¶ [0019] provide it to the user via his/her preferred way of communication (e.g., email or SMS message)).

Regarding Claim 3,
Claim 3 is dependent on Claim 2, and Parman discloses all the limitations of Claim 2. Parman discloses wherein the fields of the verification request data structure include one or more of: a user key field, a user namespace field, a country code field, a telephone number field, a message field, an indicator that the message field contains a template message, a verification field indicating whether authentication verification should occur, a duration for which the verification request is valid, and a time at which the verification request expires (Parman: ¶ [0018] prompt the user to enter one or more additional pieces of authentication information (e.g., the MFA code discussed above)…, the authentication platform 106 is configured to generate the additional authentication information and provide it to the user via his/her preferred way of communication (e.g., email or SMS message) as specified in the request, ¶ [0019] provide it to the user via his/her preferred way of communication (e.g., email or SMS message)).

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and Parman discloses all the limitations of Claim 1. Parman further discloses wherein the identified communication platform is a short message service (SMS) platform or an email platform (Parman: ¶ [0019] provide it to the user via his/her preferred way of communication (e.g., email or SMS message) as specified in the request).


Regarding Claim 9,
Parman discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed by a server computer system, cause the server computer system to perform operations (Parman: ¶ [0015] software instructions that are stored in a storage unit such as a non-volatile memory ( also referred to as secondary memory) of a computing unit /appliance/host for practicing one or more processes, ¶ [0016], ¶ [0030] a computer program product which is a machine readable medium (media) having instructions stored thereon/in which can be used to program one or more hosts to perform any of the features presented) and discloses all the limitations of Claim 9 as discussed in Claim 1. Therefore, Claim 9 is rejected using the same rationales.

Regarding Claim 10,
Claim 10 is dependent on Claim 9, and Parman discloses all the limitations of Claim 9. Parman further discloses all the limitations of Claim 10 as discussed in Claim 2. Therefore, Claim 10 is rejected using the same rationales.

Regarding Claim 11,
Claim 11 is dependent on Claim 10, and Parman discloses all the limitations of Claim 10.
Parman further discloses all the limitations of Claim 11 as discussed in Claim 3. Therefore, Claim 11 is rejected using the same rationales.

Regarding Claim 15,
Claim 15 is dependent on Claim 9, and Parman discloses all the limitations of Claim 9.


Regarding Claim 17,
Parman discloses a method (Parman: [Abstract] systems and methods to support verification of a user's authentication information across multiple websites/domains owned and/or operated by different entities, which share users during a single session, ¶ [0015] ¶ [0016]), and discloses all the limitations of Claim 17 as discussed in Claim 1. Therefore, Claim 17 is rejected using the same rationales.

Regarding Claim 18,
Claim 18 is dependent on Claim 17, and Parman discloses all the limitations of Claim 17.
Parman further discloses all the limitations of Claim 18 as discussed in Claim 2. Therefore, Claim 18 is rejected using the same rationales.

Regarding Claim 19,
Claim 19 is dependent on Claim 18, and Parman discloses all the limitations of Claim 18. Parman further discloses all the limitations of Claim 19 as discussed in Claim 3. Therefore, Claim 19 is rejected using the same rationales.

Regarding Claim 20,
Claim 20 is dependent on Claim 17, and Parman discloses all the limitations of Claim 17. Parman further discloses all the limitations of Claim 20 as discussed in Claim 7. Therefore, Claim 20 is rejected using the same rationales.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parman et al. (US 2016/0241536 A1, hereinafter Parman) in view of Utsch et al. (US 2009/0047928 A1, hereinafter Utsch). 

Regarding Claim 4,
Claim 4 is dependent on Claim 1, and Parman discloses all the limitations of Claim 1. Parman further discloses wherein the memory further stores instructions for causing the server computer system to receive, via the identified communication platform, an electronic communication containing a response from the client computing device of the user (Parman: ¶ [0019] provide it to the user via his/her preferred way of communication (e.g., email or SMS message) as specified in the request. After the user enters the additional authentication information received from the authentication platform 106 at the first website/domain, ¶ [0015] software instructions that are stored in a storage unit such as a non-volatile memory (also referred to as secondary memory) of a computing unit/appliance/host for practicing one or more processes, ¶ [0016], ¶ [0030]).
However, it is noted that Parman does not explicitly disclose wherein the memory further stores instructions for causing the server computer system to receive, via the identified communication platform, an electronic communication containing a response from the client computing device of the user.
However, Utsch et al. from the same field of endeavor as the claimed invention discloses a method and system of using electronic messaging to authenticate with multiple factors users attempting to interact with a data source using multiple choice challenge and response questions (Utsch: ¶ [0007]), operate via the email protocol (common protocols include SMTP and IMAP), SMS mobile device protocol, or the Instant Messaging protocol (Utsch: ¶ [0021]), transmitting an 
challenge question with either one of the choices or with the enumerated identifier corresponding to said; receiving and parsing the reply email, SMS messaging, or Instant Messaging comparing the response with the correct choice and the enumerated identifier of the correct choice (Utsch: ¶ [0022], also see ¶ [0024]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Utsch in the teachings of Parman. A person having ordinary skill in the art would have been motivated to do so because if the user's phone number is registered as part of his/her profile by the information source, then receipt of a message from that phone number or phone's unique email address constitutes one factor of authentication (Utsch: ¶ [0008]).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and Parman discloses all the limitations of Claim 1. However, it is noted Parman does not explicitly disclose wherein the response comprises a data structure having a plurality of fields.
However, Utsch further discloses transmitting an email, SMS messaging, or Instant Messaging message to a pre-defined email, SMS messaging, or Instant Messaging address…, the user replying to said email, SMS messaging, or Instant Messaging challenge question with either one of the choices or with the enumerated identifier corresponding to said; receiving and parsing the reply email, SMS messaging, or Instant Messaging comparing the response with the correct choice and the enumerated identifier of the correct choice (Utsch: ¶ [0022], also see Figs. 2-6 –i.e. subject, message, reply, more). 
 (Utsch: ¶ [0008]).

Regarding Claim 6,
Claim 6 is dependent on Claim 5, and the combination of Parman and Utsch discloses all the limitations of Claim 5. However, it is noted that Parman does not explicitly disclose wherein the fields of the response data structure include one or more of: a response identifier field, a user key field, a country code field, a telephone number field, a status field, and a verification field indicating whether authentication verification should occur, a duration for which the response is valid, and a time at which the response expires.
However, Utsch further discloses the messages are being sent to and received from a unique cell phone number or email address corresponding to the user, and also taken together with some preestablished time period ( commonly called a timeout period by someone who is versed in the art) (Utsch: ¶ [0008]), and the user replying to said email, SMS messaging, or Instant Messaging challenge question with either one of the choices or with the enumerated identifier corresponding to said; receiving and parsing the reply email, SMS messaging, or Instant Messaging comparing the response with the correct choice and the enumerated identifier of the correct choice (Utsch: ¶ [0022], also see Figs. 2-6 –i.e. subject, message, reply, more). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Utsch in the teachings of Parman. A  (Utsch: ¶ [0008]).

Regarding Claim 12,
Claim 12 is dependent on Claim 9, and Parman discloses all the limitations of Claim 9.
Parman in combination with Utsch further discloses all the limitations of Claim 12 as discussed in Claim 4. Therefore, Claim 12 is rejected using the same rationales.

Regarding Claim 13,
Claim 13 is dependent on Claim 9, and Parman discloses all the limitations of Claim 9.
Parman in combination with Utsch discloses all the limitations of Claim 13 as discussed in Claim 5. Therefore, Claim 13 is rejected using the same rationales.

Regarding Claim 14,
Claim 14 is dependent on Claim 13, and Parman in combination with Utsch discloses all the limitations of Claim 13. Parman in combination with Utsch further discloses all the limitations of Claim 14 as discussed in Claim 6. Therefore, Claim 14 is rejected using the same rationales.

12.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parman et al. (US 2016/0241536 A1, hereinafter Parman) in view of Utsch et al. (US 2008/0207235 A1, hereinafter Choi). 

Regarding Claim 8,
Claim 8 is dependent on Claim 1, and Parman discloses all the limitations of Claim 1. However, it is noted that Parman does not explicitly disclose wherein the memory further stores instructions for causing the server computer system to determine a delivery status of the verification request.
However, Choi from the same field of endeavor as the claimed invention discloses a service system for performing the method of providing the SMS message reception confirmation service (Choi: ¶ [0011], also see ¶ [0056]), teleservice layer includes user data including contents of a received message, an MC time stamp of the corresponding message, a priority indicator, a privacy indicator, an alert on delivery indicator and a language indicator (Choi: ¶ [0085]), when the user confirms the SMS message in step S135, whether a message confirmation SMS message is transmitted or not is verified (step S140) (Choi: ¶ [0095]), in which the receiving party verifies whether or not the message confirmation SMS message is transmitted, not be displayed on the mobile terminal of the sending party (Choi: ¶ [0096]), and when the message confirmation SMS message is verified as having been transmitted, the message confirmation SMS message informing that the receiving party has received the SMS message is transmitted to the sending party (step S145) (Choi: ¶ [0097]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Choi in the teachings of Parman. A person having ordinary skill in the art would have been motivated to do so because the sending party is notified whether the receiving party has actually confirmed the SMS message, accurate communication and convenience for users may be increased (Choi: ¶ [0107]), and to avoid the problem of low accuracy between the sending party and the receiving party because the sending part cannot verify whether the receiving part has checked the SMS message (See Choi: ¶ [0007]).
Regarding Claim 16,
Claim 16 is dependent on Claim 9, and Parman discloses all the limitations of Claim 9.
Parman in combination with Choi discloses all the limitations of Claim 16 as discussed in Claim 8. Therefore, Claim 16 is rejected using the same rationales.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-7428750-B1
US 20150312236 A1
US 20100064341 A1
US 20080207235 A1
US 20070087765 A1
US 20100273450 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-26-2021